DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 1, 5, 6, 11 and 17 as well as the addition of claims 20-23.  Currently claims 1-15 and 17-23 are pending.

Allowable Subject Matter
Claims 1-15 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claims 1, 11 or 17 of a toy system and method comprising a toy body comprising an interface, an extrusion body comprising a sidewall that defines an open interior region, wherein the sidewall extends from a first end to a second end along an axis that follows a straight line, the second end is configured to attach to the interface, and the sidewall defines extrusion features that pass through the sidewall, a wall at the second end, wherein the wall is perpendicular to the axis and is impenetrable to a moldable material, and a plunger configured to be inserted into the first end, to move in the interior region, and to press the moldable material against the wall to thereby force the moldable material in the interior region through the extrusion features to form an extruded moldable material in addition to the other limitations present in the claims.
The closest prior art of record, Zaruba, teaches a toy system and method comprising an interface and an extrusion body in which a plunger is configured to move in an interior region and force a moldable material through extrusion features located in a sidewall of the body; however, as detailed in applicant’s response filed 01/14/2022, Zaruba does not teach nor render obvious the entirety of the particularly claimed subject matter including in which the sidewall extends along an axis that follows a straight line, the plunger is configured to be inserted into the first end and a wall at the second end that is perpendicular to the axis and is impenetrable to a moldable material in addition to the other limitations present in the claims.
Additional prior art related includes Kreuzer and Boggild of record which relate to toy extrusion devices; however, as discussed in applicant’s detailed arguments on 01/14/2022 also fail to teach or render obvious the entirety of the particularly claimed subject matter.
Claims 2-10, 12-15 and 18-23 depend upon claims 1, 11 and 17 and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742